DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,997,464 and US Patent No. 10, 319,681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “wherein the second metallization pattern comprises a second conductive material completely encircling a second isolation region in a top down view, and wherein the second isolation region directly overlaps a first one of the plurality of first isolation regions and a second one of the plurality of first isolation regions” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “a second plurality of dielectric regions encircled by the second conductive pattern, wherein the second plurality of dielectric regions is arranged in a second grid pattern, and the second grid pattern is offset from the first grid pattern” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “ forming a second metallization pattern over the first metallization pattern, wherein the second metallization pattern comprises a second conductive pattern, a second plurality of openings extending through second metallization pattern, and a line perpendicular to a major surface of the integrated circuit die extends through a first one of the second plurality of openings and the first dummy conductive pattern” in combination with the remaining claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/15/2021